         Case 2:19-cv-01481-CCW Document 37 Filed 02/08/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TIFFANI M. SHAFFER,                           )    CIVIL DIVISION
                                               )
                                    Plaintiff, )    No: 19-1481
                                               )
                        v.                     )    District Judge Christy Criswell Wiegand
                                               )
 CRANBERRY TOWNSHIP,                           )    ELECTRONICALLY FILED
                                               )
                                   Defendant. )     JURY TRIAL DEMANDED
                                               )


                   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        AND NOW, comes Defendant, CRANBERRY TOWNSHIP, by and through its attorneys,

MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN, TERESA O. SIRIANNI,

ESQUIRE and MORGAN M. J. RANDLE, ESQUIRE and files the within Motion for Summary

Judgment, as follows:

        1.      Ms. Shaffer alleges that she was discriminated and retaliated against on the basis of

her sex and pregnancy in violation of Title VII and the Pennsylvania Human Relations Act

(“PHRA”) in the course of her employment as a patrol officer with Cranberry Township.

        2.      The Township respectfully moves for summary judgment on all of Ms. Shaffer’s

claims in their entirety.

        3.      Discovery in this matter has closed and this Motion for Summary Judgment is ripe

for disposition.

        4.      Ms. Shaffer’s discrimination claims fail to establish a prima facie case, and in any

event, the Township has a legitimate non-discriminatory reason for Ms. Shaffer’s treatment that

was not pretextual nor does it have any indicia of discriminatory animus.
         Case 2:19-cv-01481-CCW Document 37 Filed 02/08/21 Page 2 of 2




       5.      Ms. Shaffer’s retaliation claims similarly fail for lack of a prima facie case, and in

any event, the was no retaliatory actions taken against Ms. Shaffer.

       6.      The Township hereby incorporates its Brief in Support of Motion for Summary

Judgment and Concise Statement of Material Facts as if fully set forth herein.

       WHEREFORE, Defendant CRANBERRY TOWNSHIP, respectfully requests that this

Honorable Court grant the within Motion for Summary Judgment and enter an order in accordance

therewith.



                                              Respectfully submitted,

                                              MARSHALL DENNEHEY
                                              WARNER COLEMAN & GOGGIN

                                      BY:      s/ Teresa O. Sirianni
                                              TERESA O. SIRIANNI, ESQUIRE
                                              PA ID # 90472
                                              MORGAN M. J. RANDLE, ESQUIRE
                                              PA ID #324470
                                              Counsel for Defendant, Cranberry Township
                                              Union Trust Building, Suite 700
                                              501 Grant Street
                                              Pittsburgh, PA 15219
                                              (412) 803-1174
                                              (412) 803-1188/fax
                                              tosirianni@mdwcg.com
                                              mmrandle@mdwcg.com




                                                 2
